Title: To James Madison from William Lee, 11 October 1804 (Abstract)
From: Lee, William
To: Madison, James


11 October 1804, Bordeaux. “Since my last respects pr Mr Colden, nothing of moment has occurred in this Consulate. The disputes between masters of Vessels and Sailors, Supercargoes, Consignees, and freighters, occupy the chief of my time, and were I to detail the daily incidents of the Office it would prove of no utility, and only be exhibiting the conduct of some of my countrymen in very high colours.
“The ship Brutus Capt Geo: Haley arrive’d here from Charleston on the 19th August via Plymouth, having been conducted there by a British Cruiser, on suspicion of being owned by the famous Nathan Haley, who ran off last War with the ship Hare & Cargo of NYork. He is undoubtedly owner of the Brutus, in company with his brother, who commands her and is about giving me much trouble for although it appears they have recovered £2400 sterling for the detention of the Ship, and Cargo, in England, they refuse to make any compensation to the freighters, who have suffered more than they by the Capture.
“The ship Bordeaux Packet of and from Philadelphi⟨a⟩ arrived here on the 20 Ulto. via Dublin, having been taken and carried in there by a privateer. The Custom House will not admit this Vessel to an entry, without consulting the minister at Paris, although the second article, of the modifications of the Law of the first of Messidor, embraces exactly her case.
“Capt. Corran of the Schooner Mary of Norfolk from London whom, I mentioned to you in my last, has been arrested and confined for some time as a spy. Being fully convinced of his innocence in this particular, I interested myself for him, and procured his enlargement on condition however, that he quits the Country in five days and does not return to it during the present war. As he is about leaving this for the United States, and intends soliciting the interference of Government, for the recovery of his Vessel which, has been seized and sold by the Custom House of this City, I have thought it my duty to transmit you a copy of his protest, and to state to you that Capt. Corran has been arrested and his Vessel condemned on the following grounds it being clearly proved.

“That his Vessel was navigated under no other papers, than an old sea letter of eight years date.
“That his Roll d’Equipage, was also of the same date, and contained more persons, and of different names, than were to be found on board his Vessel.
“That he cleared out from London, for St. Sebastian with the intention of entering this river, as was proved by the Crews and a number of letters, that were seized on board addressed, to English Merchants established here.
“That a quantity of English goods, were discovered on board, and a large quantity said to have been smuggled on shore.
“That two British Frigates, boarded him, and exchanged a man or two, and the men they put on board were not to be found which, led to a suspicion they were spies, and eluded the vigilance of the Police. These facts being well supported Capt C——can have no just claim on the Government nor reason for complaint. He will perhaps represent to you Sir that I have been lukewarm, in the defence of his cause for I saw very early that there was no honour or credit to be got by supporting him.
“Capt Farrell master and part owner of the ship Fabius, and Cargo; of Alexandria, in the prime of his life and apparent good health, was taken about fifteen days since, with a delirium, and died very suddenly. His mate Elexis Moody, has been arrested and examined, on suspicion of having poisoned him, with a view to get the command of the Vessel but the evidence not being ful⟨ly⟩ sufficient to convict him, he has been set at liberty.
“The Masters of Vessels use every means in their power, to evade that clause of the Law passed the Session of Congress, preceeding the last, respecting Consuls and Vice Consuls, which concerns the discharge of Seamen. The enclosed copy of my letter to the Collector of Charleston on the conduct of Capt. Hall of the ship Dolphin of that port, is forwarded you Sir, to give a striking instan⟨ce⟩ of this as well as to do away any misrepresentations which that Gentleman, or his owners may think proper to make on that subject.
“I am continually solicited to grant Consular Certificates for French Vessels laying here & purchased by Americans. Thinking it my duty to discriminate I hav⟨e⟩ refused a number of my Countrymen, whom I knew for a certainty, were covering the property only, which has created me as you may well suppose, some enemies who industriously circulate that I am unfriendly to the commerce of Bordeaux, whose Vessels are obliged to rot in the Port, because I will not suffer them to be put under American Colours. This is one of the most unthankful offices under our happy government. If one does not bend to the purpose of every vagabond captain, unfledged supercargo, & unprincipled merchant, he is sure to be calumniated—But as I value the approbation of Government and the esteem of a few friends more than the opinion of the herd I have to deal with I shall go on in the just and rigid execution of my charge trusting in your support.”
